Order entered December 31, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01003-CV

                           THOMAS CLYDE DAVIS, Appellant

                                              V.

                            TERIE LERLENE DAVIS, Appellee

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-19393

                                          ORDER
       Before the Court is appellee’s December 27, 2018 unopposed motion for a forty-five day

extension of time to file her brief. We GRANT the motion to the extent that appellee shall file

her brief by February 15, 2019.


                                                     /s/   DAVID EVANS
                                                           JUSTICE